[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            APR 9, 2007
                              No. 06-13418                THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________
               D. C. Docket No. 05-01474-CV-ORL-31-DAB
                      BKCY No. 04-09253-BKC-KSJ

In Re: LINDA NOFZIGER,

                                                               Debtor.
_________________________________________________

MITCHELL KALMANSON,

                                                           Plaintiff-Appellant,

                                  versus

LINDA NOFZIGER,

                                                          Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                              (April 9, 2007)

Before BARKETT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
       Mitchell Kalmanson, a creditor proceeding pro se, appeals the district

court’s order affirming the bankruptcy court’s order denying (1) rehearing of its

order denying Kalmanson’s motion to aside an order sealing certain proceedings

and documents which had been sealed to protect the safety of Nofziger, the

debtor 1; (2) his motion for relief from the automatic stay of the lawsuit he had filed

in state court against Nofziger; and (3) his motion to dismiss Nofziger’s Chapter 13

bankruptcy case. Kalmanson also appeals the district court’s denial of his motion

for reconsideration of that affirmance. We previously dismissed for lack of

jurisdiction Kalmanson’s challenge to the orders relating to Kalmanson’s motion to

dismiss.

       First, we find no error in the denial of Kalmanson’s motion for relief from

the stay. Balancing the prejudice to the parties involved, the court found that both

it and the state court could efficiently resolve Kalmanson’s claims, and had the

power to do so and that Kalmanson had waived any right to a jury trial by filing a

proof of claim in the bankruptcy case. The court appropriately considered all

factors as well as the possible prejudice to Kalmanson and we find no error either



       1
         After the filing of Nofziger’s bankruptcy case, the bankruptcy trustee conducted an 11
U.S.C. § 341 Meeting of Creditors. Nofziger then filed a motion under seal requesting that the
bankruptcy court seal the tape and transcript of the § 341 hearing. In that motion, Nofziger
asserted that she was a federally protected witness and she received a new identity and an
alternate social security number within the past six years.

                                                2
in its weighing process or in its conclusion. The grounds articulated by the

bankruptcy court for declining to lift the stay were reasonable and supported by the

record, and, therefore its refusal to lift the stay was not an abuse of discretion.

      Second, we have no jurisdiction to consider the district court’s order

affirming the bankruptcy court’s order denying rehearing of its denial of

Kalmanson’s motion to set aside the order sealing certain parts of the proceedings

or the denial of Kalmanson’s motion for reconsideration of that affirmance.

      AFFIRMED IN PART, DISMISSED IN PART.




                                            3